 GOODIE BRAND PACKING CORP.Goodie Brand Packing Corp. and Roberto Sanchezand Elva Rodriguez. Cases 2-CA-18205, 2-CA-18299, 2-CA-18361, and 2-CA-1837030 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 January 1983 Administrative Law JudgeArthur A. Herman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, ' andconclusions and to adopt the judge's recommendedOrder as modified.We agree with the judge's finding that the Re-spondent violated Section 8(a)(l) of the Act bycertain of its statements to and conduct regardingUnion Steward Roberto Sanchez. However, we donot agree with his further findings that the Re-spondent violated Section 8(a)(3) of the Act by dis-charging Sanchez, that the strike in protest of San-chez' discharge was a protected unfair labor prac-tice strike, and that the strikers were dischargedand refused reinstatement in violation of Section8(a)(3).The facts are fully set forth in the judge's deci-sion. Briefly, the circumstances surrounding thedischarge and strike are as follows. About 5:30a.m., Friday, 25 September 1981, Sanchez left thewholesale market with which the Respondent doesbusiness in a company truck to return to the Re-spondent's premises. As he turned left onto a majorhighway, he unwittingly went south in a north-bound lane. When he realized his error, he stoppedthe truck, put it in first gear, and proceeded tocross the concrete divider that separates the northand south lanes. The concrete divider is 12 incheswide and 5-1/2 inches high. Nat Solomon, one offour brothers who are the Respondent's principals,was proceeding south on his way back from themarket at the same time and observed the entire in-cident.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativela'\ judge's credibility resolutions unless the clear preponderance of allthe relevant evidence collvinces us that they are incorrect. Standard DrrWall Products, 91 NLRB 544 (1950). enfd. 188 F 2d 362 (3d Cir 19l51We have carefull. examinied the record a.d find no basis for reversingthe findings270 NLRB No. 83When Sanchez returned to the Respondent'spremises, he was told that he was indefinitely sus-pended. It was later determined that $2300 damagewas done to the undercarriage of the truck. TheRespondent at no time notified Sanchez as to whenhe should return to work or that it had agreed withUnion Representative Mogulnicki that the suspen-sion was to last 2 weeks. In these circumstances,we agree with the judge that Sanchez was dis-charged rather than suspended.After the employees learned of steward Sanchez'discharge, they commenced a strike at the Re-spondent's premises. At various times thereafter,the Respondent reinstated some of the strikers anddischarged others. The contract between the Re-spondent and the Union contained a no-strikeclause. Since the judge found that Sanchez' dis-charge was a serious unfair labor practice withinthe meaning of Arlan's Department Store2he con-cluded that the strike was protected and that theRespondent further violated Section 8(a)(3) by dis-charging and refusing to reinstate the strikers.3The Board held in Wright Line 4 that in cases al-leging violations of Section 8(a)(3) which turn onemployer motivation, the General Counsel mustfirst make a prima facie showing sufficient to sup-port the inference that protected activity was a mo-tivating factor in the employer's decision. Then,once this is established, the employer has the op-portunity to demonstrate that it would havereached the same decision even in the absence ofthe protected conduct.In this case, the judge failed to apply the WrightLine test and analyze the evidence relied on by theRespondent in defense of its conduct. Rather, thejudge merely concluded that the discharge of San-chez was unlawful because it was the "directresult" of his union activities.Applying Wright Line we find that the violationsof Section 8(a)(l) committed by the Respondentclearly are sufficient to support a prima facie show-ing that union activity was a motivating factor inthe Respondent's decision to discharge Sanchez.However, we also find that the Respondent has es-tablished that it would have discharged Sanchezeven in the absence of his activity on behalf of theUnion. In our opinion, the Respondent has shownthat Sanchez' conduct in driving a company truckdown the wrong side of a major highway for somedistance, crossing the median, and damaging thetruck is such gross negligence that it would haveprovoked discharge of any employee irrespective2 13 NI RB 802 (1961)l:' In vies, of our disposition of the case. we fitd it unnecessary to passon the judge's application of Arlan's.4 251 NLRB 1083 (19X O). enfd. ,62 F.2d 899 (Ist Cir. 1981).451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any animus the Respondent may have harboredagainst that employee. Not only was Sanchez' con-duct responsible for doing $2300 in damages to thetruck, it risked life-threatening consequences. Therehas been no showing that the Respondent excusedsuch egregious misconduct on the part of other em-ployees. Sanchez cannot, by being a union steward,insulate himself from justifiable discipline or use hisunion office as an excuse for not performing his jobduties in a competent manner.5Accordingly, weshall dismiss the complaint insofar as it alleges thatthe Respondent discharged Sanchez in violation ofSection 8(a)(3) of the Act.As the discharge of Sanchez was lawful, we fur-ther find that in striking in protest the employeesviolated the no-strike clause in the collective-bar-gaining agreement and engaged in unprotected ac-tivity. Under these circumstances, it clear that "anemployer is free to pick and choose whom he willfire and whom he will reinstate after the strike, solong as the basis for the selection is not discrimina-tory." Chrysler Corp., 232 NLRB 466, 474 (1977).In this case, the judge made no such finding of dis-criminatory selection. Accordingly, we shall alsodismiss the complaint insofar as it alleges that theRespondent violated Section 8(a)(3) in its treatmentof the striking employees.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Goodie Brand Packing Corp., Bronx,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the saidOrder as modified.1. Delete paragraphs l(a) and (b) and reletterparagraphs l(c) through (f) as paragraphs l(a)through (d).2. Delete paragraphs 2(a) through (c) and relet-ter paragraphs 2(d) and (e) as paragraphs 2(a) and(b).3. Substitute the attached notice for that of theadministrative law judge.E I. Dupont De Nemours, 263 NLRB 159, 176 (1982); East TexasMotor Freight, 262 NLRB 868 (1982).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.Accordingly, we give you these assurances:WE WILL NOT warn or threaten our employeeswith discharge for engaging in protected concertedactivities.WE WILL NOT coercively interrogate our em-ployees concerning union sentiments and activities.WE WILL NOT assign more onerous working con-ditions on our employees because they engaged inprotected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.GOODIE BRAND PACKING CORP.DECISONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law Judge. Thecharge in Case 2-CA-18205 was filed on July 13, 1981,1by Roberto Sanchez, an individual. On August 21, acomplaint issued thereon alleging that Goodie BrandPacking Corp. (Respondent or Company) violated Sec-tion 8(a)(1) of the National Labor Relations Act bythreatening, warning, and interrogating employees, allbecause they engaged in union activities on behalf ofLocal 202, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion or Local 202). On August 27, Sanchez filed asecond charge in Case 2-CA-18299, on which a com-plaint issued on October 7, alleging the imposition ofmore onerous conditions of employment and furtherwarnings to Sanchez, all because Sanchez was chosenshop steward and because he filed the previous charge,I All dates herein are 1981 unless otherwise indicated.452 GOODIE BRAND PACKING CORP.all in violation of Section 8(a)(1), (3), and (4) of the Act.On September 30, Sanchez filed a third charge in Case2-CA-18361, and on October 9, Elva Rodriguez, an indi-vidual, filed a charge in Case 2-CA-18370. On October29, a consolidated complaint issued thereon, alleging fur-ther violations of Section 8(a)(1), (3), and (4) of the Act,including the discharge of Sanchez, Rodriguez, and sev-eral other employees. On October 30, an order consoli-dating cases and notice of hearing issued. Respondentduly filed answers to all complaints and denied the com-mission of the alleged unfair labor practices.This case was tried before me on eight consecutiveworkdays from March 2 through 11, 1982, in New York,New York. The General Counsel's letter memorandumand Respondent's memorandum of law were timely filed,and have been duly considered.Upon the entire record, including my observation ofthe witnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a New York corporation engaged in therepacking and nonretail sale and distribution of tomatoesand other produce. Annually, Respondent purchases andreceives at its Bronx, New York facility tomatoes andother produce valued in excess of $50,000 directly frompoints located outside the State of New York. The com-plaints allege, Respondent does not deny, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. LABOR ORGANIZATIONI find that the Union has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a wholesale fruit and vegetablebusiness at its premises on 153d Street in the Bronx, NewYork. It specializes in selling tomatoes to retail storesand restaurants. In addition to selling tomatoes, it alsosells avocados, limes, mangoes, lettuce, and onions. Re-spondent purchases the produce in bulk from growersthroughout the United States and Mexico, as well asfrom distributors located in the Hunts Point Market inthe Bronx.2Upon arrival at Respondent's premises, thetomatoes are processed. They are sorted out accordingto size and color and repacked in different sized contain-ers for shipment to various outlets.The business is run by four Solomon brothers and sev-eral nephews.3Abe Solomon, Respondent's president, is2 Respondent also grows produce on farms it owns in Florida, andships it north for distribution.3 At the beginning of the hearing, Respondent stipulated that at alltimes material herein, all four brothers, Abe, Leo, Sol, and Nat, andDavid Solomon, a nephew, were supervisors within the meaning of Sec.2(11) of the Act.the head buyer and in charge of labor relations. Re-spondent employs floorworkers, drivers, and porters.4The floorworkers operate (I) the stripping machineswhich sort the tomatoes by color, (2) the packing ma-chines which package the tomatoes in assorted size con-sumer cartons, and (3) the Tropical packing machines,and they prepare tomatoes for bulk sale and repackaging.Drivers deliver Respondent's produce on its own fleet oftrucks; no merchandise is picked up by Respondent'sdrivers except that merchandise which is purchased byRespondent at the Hunts Point Market.The Union has had separate Associationwide contractsand renewals with Respondent covering the floor-workers and drivers going back several years. Both cur-rent collective-bargaining agreements contain validunion-security clauses and no-strike and no-lockoutclauses, and both provide for the adjustment of griev-ances and arbitration. In addition, both agreements pro-vide for recognition by Respondent of the Union's rightto designate shop stewards. Felix Liciaga, a floorworker,testified that he was the shop steward for anywhere from6 to 12 years up to sometime in 1978 or 1979. He statedthat he quit being shop steward because he became ag-gravated when he could not settle the employees' griev-ances with management.Approximately a year passed before Elva Rodriguez, afloorworker, became the next shop steward in February1980.5 Rodriguez stated that she represented both thefloorworkers and drivers, and that about 2-3 monthslater, Raphael Larracuente, a floorworker, was appointedby the Union to be the assistant shop steward. Unlike herpredecessor, Rodriguez made a determined effort to in-crease union membership among the employees by hand-ing out membership cards to be filled out. For this shewas rebuked by Leo Solomon while she was havinglunch with two other employees on its premises, and toldto conduct her union business outside the plant; this oc-curred about March 1980. In the beginning of April1980, there was a transit strike in New York City and,according to Rodriguez who live in Yonkers, New York,she was unable to get to work, and, on April 14, 1980,she received a telegram from Respondent informing herthat she was offered transportation.eWith the telegramin hand, she reported to the plant for work and was toldby Sol Solomon that there was no wc-k for her. Whenthe other employees heard about this and inquired ofmanagement, they were told that Rodriguez was an"S.O.B." With that, the employees left the premises andgathered outside. About an hour later, Teddy Mogil-nicki, a union representative, appeared and, after listen-ing to the employees, he went inside. Shortly thereafterhe emerged to announce that everything was settled, andthat Rodriguez, along with the other employees, shouldreturn to work. Rodriguez testified to further unjustified4Respondent employs two porters at its location at the Hunts PointMarket but they are not involved in the instant proceeding.It is Rodriguez' uncontroverted testimony that only 11 employeesout of a complement of about 60 were members of the Union at the timeshe was elected shop steward. and that the election took place in theUnion's office. Rodriguez has been an employee of Respondent since Oc-tober 1959, and joined the Union in 19616 Rodriguez denies receiving any offer of transportation.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDharassment by Respondent during August and September1980 in the form of letters by management to the Unioncomplaining about Rodriguez' refusal to perform her roleas shop steward and that she engaged in a deliberateslowdown in her work. When she confronted Mogilnickiwith these letters, he told her to forget about them.About the same time, Rodriguez and her sister Santiwere told that from now on they would be required tolift 32-pound boxes of tomatoes, which previously hadbeen lifted for them by a man stationed near their workstation.7When Rodriguez complained to Abe Solomonand stated that she had not been required to do that forthe past 22 years, he told her that her alternative was toleave. When Rodriguez complained to Mogilnicki, hetold her that he could not help her. And so, Rodriguezcontinued to work, lifting the boxes; at one point shebrought a doctor's note to Abe Solomon because of theback pain she had developed, but to no avail.8One further event occurred in 1980 and that was thefiling of a decertification petition by Rodriguez on No-vember 6, on behalf of Respondent's employees in Case2-RD-1023. Inasmuch as the unit found appropriate wasbroader than that sought by the petitioner,9and the peti-tioner did not possess the requisite showing of interest inthe broader unit, the petitioner chose to withdraw thepetition, rather than have it dismissed by the RegionalDirector.B. Current EventsRespondent hired Roberto Sanchez as a driver in 1975,and he became a Local 202 member in 1978.10 In Octo-ber 1980, Sanchez became a member of a dissident groupwithin Local 202 known as Teamsters for a DemocraticUnion (TDU). 1 Rodriguez states that she decided toresign as shop steward in June 1981, because of all theproblems she had with management as related supra, andshe advised Mogilnicki of her decision. On July 1, 1981,Sanchez was elected shop steward by the employees and,like his predecessors, he represented both the drivers andthe floorworkers. It is undisputed that Respondent re-fused and continued to refuse to recognize Sanchez asshop steward for the floorworkers, while it recognizedhim as shop steward for the drivers. It is Respondent'scontention that as a driver Sanchez spent most of hisworking time on the road, and therefore could not ade-quately fulfill his duties as shop steward for the floor-workers. 1 27 Rodriguez' job was to take the tomatoes out of the 32-pound box andseparate them into two different boxes.8 It is noted that all of the above is not alleged as violations in any ofthe complaints before me inasmuch as these events predate the 10(b)period. However, the General Counsel has offered it as background forthe material allegations that follow, and it is for that reason that I relatethe incidents herein.9 Respondent is and was a member of the New York-New JerseyTomato Repackers' and Brokers' Association which negotiated contractsfor its members.lo Sanchez states that he was never asked to join, the Union but that hedid it on his own volition.ii Respondent did not know this unltil a year late-r.12 On1 the same day Sanchez was elected, Johl Diaz, a floorsworker,was designated to be an assistant shop steward anid Sanchez instructedhim to accept complaints from the employees and to pass them on toSanchez for processing.As soon as Sanchez was elected on July 1, 1981, hebecame a very active shop steward. It was his contentionthat Local 202 had not been policing Respondent's prem-ises sufficiently, and was not enforcing the terms of thecontracts as it should be. And so, during his short tenure,Sanchez filed 45 grievances with Local 202. Some ofthem dealt with backpay claims, some with floorworkers'problems on the premises, some with layoffs out of se-niority, and some with disciplinary layoffs due to em-ployees' refusals to work overtime.Sanchez states that, shortly after he joined Local 202in 1978, Leo Solomon inquired of him why he joined theUnion and, when Sanchez responded that he needed thebenefits for his family's protection, Leo Solomon toldhim that he should have talked it over with managementinstead of joining the Union. He stated also that in Octo-ber 1980, when Local 5 of the Butchers Union becameinterested in representing Respondent's employees, andthe latter had filed the decertification petition discussedsupra, he, Sanchez, along with about 20 other employeesof Respondent attended a union meeting and Sanchezacted as the translator; and that shortly thereafter he wasquestioned by several of the Solomon brothers who ac-cused him of talking to other employees about unionbusiness while on working time, and that David Solomontold him to be careful because he was following him onhis route. Thereafter, on October 10 and December 1,1980 (see G.C. Exhs. 2 and 3), Sanchez was given copiesof letters sent by Respondent to Local 202 complainingof Sanchez' lethargic performance on the job.'3And so, according to Sanchez, when he became suchan active shop steward, Respondent reacted against him.On the day following Sanchez' election, July 2, 1981,after Sanchez had a conversation with Mogilnicki re-garding the filing of grievances, Abe Solomon ap-proached Sanchez and asked, "why are you organizingthe workers here?" When Sanchez responded that thiswas a union shop, Solomon wanted to know what San-chez was getting out of it and said, "from now on, youme [sic] going to have a fight every single day, and let'ssee how long you last in your job."And, about a week after Sanchez was elected shopsteward, an incident occurred involving three floor-workers whom Abe Solomon refused to allow to workbecause they had refused to work overtime the daybefore. The workers asked Sanchez to intercede on theirbehalf and, when he did, Abe Solomon told Sanchez thatas far as he was concerned Sanchez was not the shopsteward for the floorworkers, and he had better go backto work or else be fired. Sanchez states that he told Mo-gilnicki what had occurred and Mogilnicki told him thatthere was nothing he could do about it.t4'3 The evidence is void of any prior written record of any difficultiesencounltered by Respondent re Sanchez' work performance since hebegan in 1975. In addition, Sanchez adequately explained what occurredon those two occasions, and his explanation went unrebutted.4 It is interesting to note that Sanchez' testimony, which was entirelyullrebutted. also stated that other nonmember employees who also re-fused to work overtime the day before were permitted to work the nextday .454 GOODIE BRAND PACKING CORP.Other instances of Respondent's opposition to Sanchezoccurred in August and September 1981. In August, AbeSolomon told Sanchez from now on Sanchez wouldhave to lay out his own money for tolls for which hewould be reimbursed. Sanchez protested to Mogilnickisince this was a reversal of prior policy whereby if adriver asked for toll money before going on a trip hewas never refused. Mogilnicki tried to get Solomon toagree, but Solomon was adamant and refused. In addi-tion, he told Sanchez that he did not want to see San-chez "Talking to anybody at all in the plant, because theonly thing you've got in mind is union activities." And,again in September, Respondent accused Sanchez of con-versing with other employees about union activitieswhile they were on an authorized break in the men'sroom, and warned him about it.At the time Sanchez was elected shop steward, heworked the day shift from 7 a.m. to 4 p.m., Monday toFriday, plus about 8-10 hours of overtime per week.15Toward the end of July, Respondent told Sanchez thatbecause a night-shift driver was going on vacation, San-chez would work the night shift for 2 weeks."6 At theend of the 2 weeks, the employee who was on vacationwas put on the day shift and Sanchez continued on thenight shift. In addition, Sanchez was told that he wouldhave to work Sunday also from 8 a.m. to whatever timehe would finish and then report Sunday night at 12 mid-night for the usual weekly night shift. Sanchez protestedbut to no avail, despite the fact that Sanchez enjoyed se-niority over at least a half-dozen other drivers, all ofwhom had the requisite licenses to drive the same typeof truck he did.And, since Sanchez became shop steward, Respondentsent letters of complaint to Local 202 regarding his workperformance on July 31, August 31, and September 10,16, and 18. It is Respondent's contention, as testified toby Abe Solomon, that Sanchez' route was changed fromtime to time because he was not doing a good job, andthat these changes took place before he became shopsteward. In explaining why Sanchez was put on theHunts Point night shift, Solomon gave several reasons:That the driver needed a class I license which Sanchezhad; that the job required a driver with intelligence,which Solomon acknowledged that Sanchez had; andthat since Nat Solomon was at the Hunts Point Marketquite often, he could keep an eye on Sanchez.C. The September 25 Incident and Subsequent EventsAbout 5:30 a.m., on Friday, September 25, Sanchezleft the Hunts Point Market drivng a company truckback to Respondent's premises. As he turned left ontoBruckner Boulevard, he unwittingly went south in anorth bound lane. When he realized his error, he stoppedthe truck, put it in first gear and proceeded to cross theconcrete divider that separates the north and southlanes.'7Nat Solomon had been proceeding south whenS1 This had been Sanchez' shift for 2 years prior to July I, 1981.16 Night shift hours were 12 midnight to 9 a.mi? The divider is 12 inches wide and 5-1/2 inches highthis incident occurred and observed the whole thing.Sanchez then proceeded to Respondent's premises andhelped unload the truck. According to Sanchez, AbeSolomon came up to him, and when he asked what hap-pened, Sanchez related the incident, and Solomon merelywalked away. According to Solomon, he told Sanchez"that at this particular time you're being suspended for aperiod of time, and-." Solomon went on to say that itwas an indefinite suspension. Later that day Solomon ad-dressed a letter to Local 202 confirming the fact that hehad indefinitely suspended Sanchez because of the inci-dent, and that the damage to the undercarriage of thetruck was being evaluated.' About 15 minutes afterSanchez was told by Solomon that he was indefinitelysuspended, Sanchez called Mogilnicki and told him. Mo-gilnicki responded that he already knew because Solo-mon had called him. According to Mogilnicki, Solomontold him that "he was going to fire Sanchez because ofreckless driving"; Mogilnicki argued with Solomon andgot Solomon to change his mind; Mogilnicki understoodSolomon to say that he was suspending Sanchez for Iweek; however, according to Mogilnicki, he went to Re-spondent's premises later that day and Solomon told himthat he was suspending Sanchez for 2 weeks. Solomonstates that this conversation with Mogilnicki took placeon October 2, not on September 25.19 In any event, bothSolomon and Mogilnicki admit that neither of them evertold Sanchez that the indefinite suspension had been con-verted to a 2-week suspension.20Sanchez states furtherthat he received a call from Fox asking him to meet atFox's office on September 30. Sanchez showed Fox Re-spondent's September 25 letter to Local 202, discussedsupra, and asked its meaning; whereupon Fox said,"what the hell you think it is? You are fired."21 Sanchezthen proceeded to file his charge with the NLRB in Case2-CA-18361, alleging the wrongful discharge.As a result of what had transpired between September25 and October 2, regarding Sanchez' status as an em-ployee, and ignorant of any private arrangement reachedbetween Solomon and Mogilnicki on October 2, about25-30 of Respondent's employee met on October 3 at acommunity center near Respondent's premises to decidewhat action they should take to support Sanchez becausethey believed that he had been discharged. A decisionwas made to put a picket line in front of Respondent'spremises on Monday, October 5, to protest Sanchez' dis-'" Paid bills for the damage totaling approximately 52300 ere intro-duced into evidence as R. Exhs. II and 12.19 Although Moglinicki initially stated that both his telephone and per-sonal contact conversations with Solomon took place on September 25,he recanted later on to say that the conversation with Solomon on Re-spondent's premises took place after his meeting in Fox's office. discussedinfra, which took place on September 30. Fox is counsel for Local 202and his letter of September 30 to the New York State Board of Media-tion requesting arbitration of Sanchez' indefinite suspension points out themisunderstanding that existed between Solomon and Mogilnicki SeeG.C Exh. 18.2" Solomon stated that he weighed discharging Sanchez but, on adviceof counsel, opted for suspension.21 Mogilnicki admits that he swas present at this meeting in Fox'soffice.--455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge.22And, on Monday, October 5, a picket line wasset up by Sanchez with the aid of about 10 members ofthe TDU. It was joined by about 35-40 employees ofRespondent. Some of the picket signs said: "We demandour shop steward back to work"; "Give Daddy his jobback"; We're here in support of Roberto Sanchez, TDUMember"; "Injury to one, injury to all." Abe Solomontestified and Sanchez confirmed the fact that both Bagleyand Mogilnicki were present at the picket line on Octo-ber 5 and were attempting to get the employees back towork. On October 6, Respondent sent the followingletter (R. Exh. 7) to all its employees with the exceptionof Sanchez:Please be advised that your are engaged in an un-lawful work stoppage-A WILDCAT STRIKE-which is a ground for DISCHARGE.Unless you terminate you strike and return to workat 8 AM on Friday, October 9, 1981, you may con-sider yourself discharged at 8:01 AM on Friday,October 9, 1981.23Sanchez credibly testified that he was shown the letterby employees either on October 8, or before 8 a.m. onOctober 9, and that he advised the employees to go backto work. When he was asked on cross-examinationwhether he attempted to go back in, he readily admittedthat he had not because he did not receive the letter.While several employees returned to work on October 9,many did not, and from that point on, Respondent onlypermitted those employees to return to work whom it se-lected and not all who wished to return.24Analysis and ConclusionsFrom the uncontroverted background record estab-lished by the General Counsel, it is quite evident to methat Local 202 was lax in properly representing Re-spondent's employees. Such laxity afforded Respondentgreat latitude in the operation of its business, to say noth-ing of the monetary gain it derived therefrom. And, itwas against this background that Sanchez was chosen tobe shop steward. Immediately on taking office, Sanchezembarked on a campaign to attempt to properly enforcethe collective-bargaining agreements and to correct thealleged inequities foisted on the employees by Respond-ent in the absence of proper representation by Local 202.However, the evidence is clear that Respondent soughtto thwart his efforts from the start. On the very day thatSanchez was chosen shop steward of both units, July 1,22 Several employees, including Elva and Santia Rodriguez, testifiedthat they walked out on October 5 to protest Respondent's treatment ofSanchez.23 The parties stipulated that Respondent mailed the letter to about 50employees.24 According to par. 17 of the consolidated complaint in Cases 2-CA-18361 and 2-CA-18370, of the 23 employees discharged as of October 9.8 employees were reinstated sometime between October 13 and 19. Atthe hearing on March 2, 1982, Respondent stated that it was offering un-conditional reinstatement to 13 of the remaining 15 employees as ofMarch 15, 1982, excluding only Santia Rodriguez and Elva Rodriguez.Sanchez was never offered reinstatement and, according to Abe Solo-mon's testimony, there has been no shop steward for either unit sinceSanchez was terminated.Respondent refused to recognize him as steward of thefloorworkers, claiming that, as a driver, he was on theroad a substantial portion of the working day and there-fore could not properly represent the floorworkers. Thefact that the two units of employees were always repre-sented by one shop steward throughout Respondent'scollective-bargaining history, and that no shop stewardhas replaced Sanchez, belies the Respondent's argument.As the Board stated in Bates Bros, 135 NLRB 1295, 1297(1962):It is well established that, in the absence of specialcircumstances, an employer does not have a right ofchoice either affirmative or negative as to who is torepresent employees for any of the purposes of col-lective bargaining.And, since this case shows no "special circumstances"within the meaning of Board law, such action by Re-spondent indicates a desire by it to frustrate the statutoryprovision which prohibits an employer from choosing orinterfering with the employees' choice of representative.On the very next day, Respondent resorted to acts ofinterrogation and threats regarding union activitieswhich manifested themselves in conversations betweenSanchez and Abe Solomon. In each instance, I creditSanchez who appeared to testify in a straightforward andlogical manner. Solomon, on the other hand, was evasivein his responses. And as the days and weeks passedthrough the rest of July, and into August and September,and Sanchez was actively engaged in filing many griev-ances, Respondent resorted to other methods of intimida-tion. This took the form of refusing to advance tollmoney to Sanchez as had been Respondent's priorpolicy, of warning him about talking to employees aboutunion activities, and, by sending letters to Local 202complaining about Sanchez' work performance.The ultimate act of retribution, prior to September 25,was the placing of Sanchez on the night shift and requir-ing that he work Sunday also. Respondent contends thatSanchez had a poor performance record and had to beshifted on several occasions during his employment; thatplacing him on the night shift gave Respondent an op-portunity to observe his work; and that Respondentneeded a man of Sanchez' intelligence to do that job. Asstated above at footnote 13, 1 find insufficient evidenceto sustain Respondent's contention as to Sanchez' workperformance, and while I agree with Respondent that itwished to keep him under observation, I find that it wasnot to see that he performs his work properly, but toscrutinize his union activities and that, because of thelatter, Sanchez was subjected to more onerous tasks inviolation of the Act.All of this culminated in the September 25 event.From the uncontroverted evidence presented, I concludethat the indefinite suspension meted out to Sanchez onSeptember 25 was tantamount to discharge and that, al-though Respondent on October 2 changed the indefinitesuspension into a 2-week suspension, that was nevercommunicated to Sanchez or to any employee by eitherRespondent or Local 202. Therefore, when the employ-ees met on October 3, it was their belief that Sanchez456 GOODIE BRAND PACKING CORP.had been discharged, and the resulting action engaged inby the employees on October 5 and thereafter was inprotest of the discharge. I do not accept Respondent'scontention that the October strike was called primarilyto embarrass Local 202 and to strengthen TDU, and thatthe reinstatement of Sanchez was merely a secondarymotive. While it may be true that TDU had its own axto grind, the evidence does not sustain the contention.Rather, the testimony of several employees explicitlystated that it was the reinstatement of Sanchez that wasdesired. Never before did the employees have such astalwart cohort to rally around in their demands of man-agement and they were not about to lose him. This itselfbrings me to the conclusion that Respondent's precipi-tous action of discharging Sanchez on September 25,albeit later softened to a 2-week suspension, was thedirect result of Sanchez' union activities and thereforeconstituted an unfair labor practice in violation of Sec-tion 8(a)(3) of the Act.The next issue to be dealt with is whether the no-strikeclause contained in both collective-bargaining agree-ments precluded the employees herein from protestingRespondent's discharge of Sanchez by striking on Octo-ber 5.In Mastro Plastics Corp. v. NLRB, 350 U.S. 270 (1956),the Supreme Court refused to imply a waiver of theright to strike against the unfair labor practices there in-volved from a no-strike clause contained in a collective-bargaining agreement. In Arlan's Department Store, 133NLRB 802 (1961), the Board rejected a broad reading ofthe Court's decision which would have excluded allunfair labor practice strikes from the operation of no-strike clauses and concluded that "only strikes in protestagainst serious unfair labor practices should be heldimmune from general no-strike clauses." The test to beapplied in determining seriousness was experience, goodsense, and good judgment.Viewing the facts in the instant case, I conclude thatRespondent engaged in a serious unfair labor practicewhen it discharged Sanchez on September 25. As statedabove, Local 202 exhibited hardly any interest in thewelfare of Respondent's employees and, with Sanchezremoved, the employees were left with virtually no rep-resentation. Inasmuch as I have previously stated thatRespondent's discharge of Sanchez constituted a viola-tion of the Act, I conclude that its attempt to deprive itsemployees of proper representation constituted a seriousunfair labor practice within the meaning of that term asused in Arlan's, supra. Accordingly, I find the no-strikeclause in the collective-bargaining agreements not appli-cable in the instant case, that the strike was caused byRespondent's unlawful action in discharging Sanchez,and I also find that the employees engaged in the strikewere engaged in a protected concerted activity. There-fore, the discharges meted out pursuant to Respondent'sletter of October 6 were all in violation of Section8(a)(1) and (3) of the Act.2525 Respondent contends in the brief that its letter of October 6 was aletter of reinstatement. I reject that contention; rather. it had the effect ofdischarging the strikers. 'ALRB v. International Van Lines, 409 U.S. 48(1972).Having found that Respondent had unlawfully dis-charged certain employees who were engaged in alawful strike, I shall order Respondent to reinstate theemployees despite the fact that the employees may nothave requested reinstatement.26Although I have found Respondent in violation ofSection 8(a)(1) and (3) of the Act, I do not find an8(a)(4) violation as alleged. No evidence was presentedby the General Counsel to sustain the 8(a)(4) allegation,except perhaps the inference to be drawn from the prox-imity of the events. However, it is my conclusion thatRespondent's discriminatory conduct toward Sanchezbegan on July I and was a continuing process until hisdischarge on September 25. All that transpired in be-tween was not the result of the filing of the second,third, or fourth charges, but was an ongoing effort byRespondent to subdue Sanchez. Inasmuch as the GeneralCounsel has failed to link specifically the actions of Re-spondent to the filing of charges by Sanchez, I shall dis-miss those allegations relating to an 8(a)(4) violation.CONCLUSIONS OF LAW1. Goodie Brand Packing Corp. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Local 202, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3. By discharging Roberto Sanchez on September 25,1981, because as shop steward he engaged in protectedconcerted activities for the purpose of collective bargain-ing, Respondent engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(3) and(1) of the Act.4. The strike which began on October 5, 1981, was aprotected unfair labor practice strike that had beencaused by Respondent's above-described unlawful con-duct.5. By discharging and refusing to reinstate the follow-ing employees who were engaged in the strike:Jose RodriquezAna La RocheSantia RodriguezElva RodriguezMaria Luisa RentasIsabel BankNancy SantanaMariliez TorrezRafael LarracuenteJose SuarezAndres TejadaJuanita SedanoNatalio SantiagoVictor NegronRaul RoblesRespondent violated Section 8(aX3) and (1) of the Act.276. By threatening, warning, and interrogating Sanchez,and by assigning him more onerous working conditions,all because of his protected concerted activities, Re-spondent thereby restrained and coerced employees inthe exercise of their Section 7 rights and violated Section8(a)(1) of the Act.26 Abilities & Goodwill. 241 NLRB 27 (1979).27 See fn. 24, supra451 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. Respondent did not engage in any other unfair laborpractices as alleged.REMEDYAs Respondent has been found to have engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.Respondent having discharged Roberto Sanchez inviolation of his Section 7 rights, I find it necessary toorder Respondnt to offer him immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, withbackpay computed as prescribed F. W Woolworth Co., 90NLRB 289 (1950), plus interest as set forth in Isis Plumb-ing Co., 138 NLRB 716 (1962), and Florida Steel Corp.,231 NLRB 651 (1977).As the strike herein has been found to be an unfairlabor practice strike and, as Respondent, on October 9,1981, discriminatorily terminated the employees namedabove in paragraph 5 of the section entitled "Conclusionsof Law" who engaged in the strike, I shall order Re-spondent to offer the employees immediate and full rein-statement to their former positions or, if those positionsno longer exist, to substantially equivalent positions, andmake each of them whole for any loss of earnings he orshe may have suffered by reason of Respondent's unlaw-ful discrimination against him or her on the same basis asstated in the previous paragraph.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended28ORDERThe Respondent, Goodie Brand Packing Corp., Bronx,New York, its officers, agents, successors, and assigns,shallI. Cease and desist from(a) Discharging or otherwise discriminating againstany of its employees because of their status as officials ofLocal 202, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, orany other labor organization.(b) Discharging or otherwise discriminating againstany of its employees because of their participation inprotected strike activities.(c) Warning and threatening employees with dischargefor engaging in protected concerted activities.28 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(d) Coercively interrogating employees concerningtheir union sentiments and activities.(e) Assigning more onerous working conditions to em-ployees because they engaged in protected concerted ac-tivities.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Roberto Sanchez, Jose Rodriguez, Ana LaRoche, Santia Rodriguez, Elva Rodriguez, Maria LuisaRentas, Isabel Bank, Nancy Santana, Mariliez Torrez,Rafael Larracuente, Jose Suarez, Andres Tejada, JuanitaSedano, Natalio Santiago, Victor Negron, and RaulRobles immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, and make them whole for their lostearnings in the manner set forth above in the section en-titled "Remedy."(b) Expunge from its files any reference to the dis-charges of the employees named above in (a), and notifyeach of the discriminatees in writing that this has beendone and that evidence of these unlawful discharges willnot be used as a basis for future personnel actions againstthem.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its New York, New York place of businesscopies of the attached notice marked "Appendix."29Copies of said notice, on forms provided by the RegionalDirector for Region 2, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 2 within20 days from the date of this Order what steps have beentaken to comply.IT IS FURTHER ORDERED that the complaints be dis-missed insofar as they allege violations of the Act notspecifically found.a21 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al I abor Relations Board."458